     Case 2:19-cv-00551 Document 18 Filed 07/01/20 Page 1 of 2 PageID #: 1092



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JASON SCOTT McLOUD,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-0551

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                            MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant Claimant’s request to reverse the Commissioner’s

decision (ECF No. 14), deny the Commissioner’s request to affirm his decision (ECF No. 15),

reverse the final decision of the Commissioner, and remand this case to Commissioner for further

proceedings. Neither party has filed objections to the Magistrate Judge’s findings and

recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Claimant’s request to reverse the Commissioner’s decision

(ECF No. 14), DENIES the Commissioner’s request to affirm his decision (ECF No. 15),

REVERSES the final decision of the Commissioner, and REMANDS this case to Commissioner

for further proceedings, consistent with the findings and recommendation.
   Case 2:19-cv-00551 Document 18 Filed 07/01/20 Page 2 of 2 PageID #: 1093



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                          ENTER:        July 1, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -2-
